DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 1-43 and 47-49 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claim 1 is allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 1:
A MEMS transducer for interacting with a volume flow of a fluid, comprising: a substrate which comprises a layer stack comprising a plurality of layers which form a plurality of substrate planes, the substrate comprising a cavity within the layer stack; an electromechanical transducer connected to the substrate within the cavity and comprising an element which is deformable within at least one plane of movement of the plurality of substrate planes, deformation of the deformable element within the at least one plane of movement and the volume flow of the fluid being causally correlated; an electronic circuit arranged within at least one layer of the layer stack, the electronic circuit being connected to the electromechanical transducer and being configured to provide a conversion between the deformation of the deformable element and an electric signal,
as the underlined limitations are specifically structured and as they are interrelated with each other.
Although various prior art references (see, e.g., Schenk-544 and Hawat-7024)) disclose several of the above identified limitations in product claim 1, these references neither anticipate nor render obvious all of the identified limitations as they are specifically structured and as they are interrelated with each other. For example, the 7/26/2022 Terminal Disclaimer obviates Schenk-544-based rejections. 
CONCLUSION
02.	Any comment considered necessary by Applicants must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814